Citation Nr: 0401825	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of left acromioclavicular (AC) joint separation, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left ulnar nerve impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

The Board initially notes that on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

The veteran contends that the distal one-third of his left 
clavicle, including the AC joint, has been removed.  As a 
consequence, he argues that he is entitled to a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  (A 
20 percent evaluation under Diagnostic Code 5203 requires 
that there be nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a.)  In this regard, the Board notes that the 
veteran underwent a Mumford procedure during his period of 
military service because of repeated dislocations and 
arthritis.  Approximately two months after the procedure, he 
had full range of motion, but with pain.  More recently, at a 
May 2001 VA examination, the veteran reported that he had had 
his AC joint removed.  The May 2001 VA examiner specifically 
noted that X-ray studies of the left shoulder showed that the 
lateral third of the left clavicle had been removed.  
Notably, however, the examiner did not indicate whether any 
loose movement was present, and a copy of the x-ray report to 
which the examiner referred is not a part of the record.  
Moreover, the examiner did not equate the pain and weakness 
experienced by the veteran to additional loss of motion 
(beyond that shown clinically).  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran also contends that under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, the numbness and tingling following the 
ulnar nerve down the left arm, forearm, and hand, as noted by 
the VA examiner in May 2001, should be evaluated as 20 
percent disabling.  The Board notes, however, that while the 
examiner noted the presence of decreased grip strength in the 
left hand, as well as decreased sensation, the examiner did 
not provide sufficient findings on which to evaluate the 
veteran's disability.  Further examination is consequently 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurologic 
examinations by physicians with 
appropriate expertise to determine 
the extent of impairment from the 
postoperative residuals of AC joint 
separation of the left shoulder; and 
the extent of impairment from the 
ulnar nerve damage.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiners for 
review.  

The orthopedic examiner should 
clarify whether there is nonunion of 
the clavicle or scapula, and if so, 
indicate whether there is loose 
movement.  To the extent possible, 
the examiner should provide an 
opinion as to whether the 
postoperative residuals of AC joint 
separation of the left shoulder have 
resulted in less movement than 
normal, more movement than normal, 
weakened movement, excess 
fatigability, and/or incoordination.  
If this is not feasible, the 
physician should so state.  The 
examiner should indicate whether the 
in-service surgery resulted in 
disability tantamount to nonunion.

The examiner should also be 
requested to assess the extent and 
impact of any pain and weakness, 
specifically addressing whether any 
pain exhibited during range of 
motion studies functionally limits 
the veteran's ability to perform 
normal working movements.  If this 
is not feasible, the physician 
should so state.  All functional 
losses affecting the left shoulder 
should be equated to additional loss 
of motion (stated in degrees beyond 
any loss of motion shown 
clinically).  

The neurological examiner should 
provide an opinion as to whether the 
veteran's ulnar nerve numbness and 
tingling associated with the 
service-connected left shoulder 
disability are best characterized as 
mild, moderate, or severe incomplete 
paralysis of the ulnar nerve, or as 
complete paralysis of the ulnar 
nerve. 

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal. 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters of the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112, respectively).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

